DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on November 11, 2020 and is a continuation of U.S. Patent Application No. 16/376,419 which was filed on April 05, 2019 (issued as US 10,888,624 on January 12, 2021) and is a continuation of U.S. Patent Application No. 15/899,892 which was filed on February 20, 2018 (issued as US 10,314,920 on June 11, 2019) and which claims the benefit of priority under 35 U.S.C. 119(e) of U.S. Provisional Application No. 62/461,983, filed February 22, 2017, U.S. Provisional Application No. 62/488,151, filed April 21, 2017 and U.S. Provisional Application No. 62/591,823, filed November 29, 2017.

Preliminary Amendment
Applicant’s preliminary amendment to the claims dated 26 April 2021 is acknowledged.  Amended claims, dated 26 April 2021 have been entered into the record. 
Information Disclosure Statement
The IDS dated 11 November 2020 has been received, entered and considered, a copy is included herein.
Status of the Claims
Claims 1-66 were cancelled by the Applicant.
Claims 67-89 are currently pending and rejected.

Claimed Method
The claims are drawn to a method of treating cancer comprising administration of an effective amount of a dendrimer of formula (III).  The dendrimer required by all of the presently pending claims has the same structural features as the dendrimer allowed in the 16/376,419 application in claims 1-18 of US 10,888,624.  See pages 3 and 6-9 of the non-final rejection dated 13 January 2020 in the 16/376,419 application file, which sets forth the claim interpretation, the closest prior art and the non-obvious differences therefrom.  Since all of the claims require this feature, the present application is allowable over the prior art, for at least the same reasons as the 16/376,419 application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[1] Claims 67-89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of copending Application No. 17/268,633 (US 20220273807) in view of US20120035134 (IDS). 
The examined claims are either directly anticipated by and/or the examined claims are obvious over the reference claims in view of the teachings of the prior art.  The reference claims are drawn to methods of treating cancer with dendrimers either similar to or the same as those used in the instant method.
Reference claims 4-19 recite a method of treating cancer which falls into the scope of at least present claims 67-81.  Reference claim 34 requires that the dendrimer used in the method have a molecular weight in the same range as instant claims 82-83.  Therefore instant claims 67-83 are anticipated and/or obvious over the reference claims alone.
Instant claims 84-89 are obvious over the reference claims in view of the prior art.  The dendrimers used in the reference claim method represent a type of prodrug carrier for the known anticancer compound, referred to as “formula A” in the present application.  The US20120035134 prior art publication teaches this compound as example 3/3A on pages 79-80.  The compound is a representative example of compounds according to the reference formula (I) which are taught as having anticancer utility in view of their Bcl-2 and/or Bcl-XL inhibitory activity (abstract).  Table 1 on page 25 teaches potent inhibitory activity for example 3.  Paragraphs 344-345 at page 27 teach methods of treating cancer using the inhibitor compounds.  The compounds are taught as having utility in the treatment of cancers including melanoma, AML, NSCLC and colon cancer.  Regarding claims 84-86, an artisan would find it obvious to treat cancers which are taught in the prior art as being treated by the anticancer compound attached to the dendrimer.  Regarding claims 87-89, it would be obvious to use the dendrimers in the treatment of common clinical cancer strains with resistance mechanisms, such as EGFR / KRAS / BRAF mutations, which are unrelated to the Bcl-2 and/or Bcl-XL target of the agent attached to the dendrimer.
This is a provisional nonstatutory double patenting rejection.

[2] Claims 67-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,314,920 in view of US20120035134 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant dendrimer of formula (III) and its use in the treatment of cancer is obvious over the dendrimers of formulae (IV) and (V) set forth in reference claims 1-2 and the utility described for “compound A” in US20120035134.
The dendrimer of instant claim 67 differs from that of reference claims 1-2 in that the range of L-AA and PEG moieties attached to the outer layer is more specifically defined in the instant claims. Instant independent claim 67 requires that at least one L-AA be attached and that the total number of attached PEG and L-AA moieties be from 50-64 (c+d is an integer between 50 and 64), while the reference independent claims 1-2 also require that at least one L-AA be attached, but otherwise allow for any total number of attached PEG and L-AA groups.
However, this difference is suggested by the reference dependent claim 3 which requires that “the sum of PEG1800-2400 and L-AA is an integer between 50 and 64”.  The subject matter of reference claim 3 falls within the scope of at least that required by instant claims 67 and 79-81.
The limitations set forth in instant dependent claims 68-78 and 82-83 are either equivalent to or at least obvious in view of the limitations set forth in the reference dependent claims 3-16.  
Regarding the method of treating cancer set forth in the instant claims, the reference claim dendrimers have utility as a type of prodrug carrier for the known anticancer compound referred to as “formula A” in the present application.  The US20120035134 prior art publication teaches this compound as example 3/3A on pages 79-80.  The compound is a representative example of compounds according to the reference formula (I) which are taught as having anticancer utility in view of their Bcl-2 and/or Bcl-XL inhibitory activity (abstract).  Table 1 on page 25 teaches potent inhibitory activity for example 3.  Paragraphs 344-345 at page 27 teach methods of treating cancer using the inhibitor compounds.  The compounds are taught as having utility in the treatment of cancers including melanoma, AML, NSCLC and colon cancer. 
Therefore, a skilled artisan would find reason to use the reference claim dendrimer compounds in methods of treating cancers as presently claimed, since the prior art teaches that the compound attached to the dendrimer is an anticancer agent. Regarding claims 84-86, an artisan would find it obvious to treat cancers which are taught in the prior art as being treated by the anticancer compound attached to the dendrimer.  Regarding claims 87-89, it would be obvious to use the dendrimers in the treatment of common clinical cancer strains with resistance mechanisms, such as EGFR / KRAS / BRAF mutations, which are unrelated to the Bcl-2 and/or Bcl-XL target of the agent attached to the dendrimer.

[3] Claims 67-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,888,624 in view of US20120035134 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant dendrimer of formula (III) and its use in the treatment of cancer is obvious over the dendrimers of formulae (III) set forth in reference claims 1-18 and the utility described for “compound A” in US20120035134.
The dendrimers required by instant claims 67-83 have the same structural features as those of reference claims 1-17.
Regarding the method of treating cancer set forth in the instant claims, the reference claim dendrimers have utility as a type of prodrug carrier for the known anticancer compound referred to as “formula A” in the present application.  The US20120035134 prior art publication teaches this compound as example 3/3A on pages 79-80.  The compound is a representative example of compounds according to the reference formula (I) which are taught as having anticancer utility in view of their Bcl-2 and/or Bcl-XL inhibitory activity (abstract).  Table 1 on page 25 teaches potent inhibitory activity for example 3.  Paragraphs 344-345 at page 27 teach methods of treating cancer using the inhibitor compounds.  The compounds are taught as having utility in the treatment of cancers including melanoma, AML, NSCLC and colon cancer. 
Therefore, a skilled artisan would find reason to use the reference claim dendrimer compounds in methods of treating cancers as presently claimed, since the prior art teaches that the compound attached to the dendrimer is an anticancer agent. Regarding claims 84-86, an artisan would find it obvious to treat cancers which are taught in the prior art as being treated by the anticancer compound attached to the dendrimer.  Regarding claims 87-89, it would be obvious to use the dendrimers in the treatment of common clinical cancer strains with resistance mechanisms, such as EGFR / KRAS / BRAF mutations, which are unrelated to the Bcl-2 and/or Bcl-XL target of the agent attached to the dendrimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625